Exhibit 10.7

 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Agreement”) is entered
into as of March 29, 2005, by and among the First Lien Agent on behalf of the
First Lien Lenders, the Second Lien Agent, the Second Lien Lenders, the Third
Lien Agent, the Third Lien Lenders and the Loan Parties (each as defined below).

 

R E C I T A L S

 

A. Interstate FiberNet, Inc., a Delaware corporation (the “Borrower”),
ITC^DeltaCom, Inc., a Delaware corporation (the “Parent”), the subsidiary
guarantors listed on the signature pages thereof (together with the Parent, the
“Guarantors”), Wells Fargo Bank, N.A., as Administrative Agent and Collateral
Agent, and each of the banks, financial institutions and other institutional
lenders listed on the signature pages thereof, are entering into the First Lien
Loan Agreement (as defined below) contemporaneously with the execution and
delivery of this Agreement.

 

B. The Borrower, the Guarantors, the Second Lien Lenders (as defined below) and
General Electric Capital Corporation, as Administrative Agent and Collateral
Agent are parties to the Second Lien Loan Agreement (as defined below).

 

C. The Borrower, the Guarantors, the Third Lien Lenders (as defined below) and
Welsh, Carson, Anderson & Stowe VIII, L.P., as Administrative Agent and
Collateral Agent, are entering into the Third Lien Loan Agreement (as defined
below) contemporaneously with the execution and delivery of this Agreement.

 

D. All First Lien Debt (as defined below) is secured by (i) a continuing first
priority Lien (as defined below) on substantially all of the Borrower Collateral
(as defined below) and (ii) a continuing first priority Lien on substantially
all of the Guarantor Collateral (as defined below). All Second Lien Debt (as
defined below) is secured by (i) a junior and subordinated continuing second
priority Lien on substantially all of the Borrower Collateral and (ii) a junior
and subordinated continuing second priority Lien on substantially all of the
Guarantor Collateral. All Third Lien Debt (as defined below) is secured by (i) a
junior and subordinated continuing third priority Lien on substantially all of
the Borrower Collateral and (ii) a junior and subordinated continuing third
priority Lien on substantially all of the Guarantor Collateral.

 

E. The Loan Parties, the First Lien Lender Parties and the Second Lien Lender
Parties are party to an Intercreditor and Subordination Agreement dated as of
October 6, 2003 (as amended by that certain Consent and First Amendment to
Intercreditor and Subordination Agreement, dated as of the date hereof, and as
may be further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”) pursuant to which
each of the parties thereto agreed to, among other

 



--------------------------------------------------------------------------------

things, confirm the relative priorities of the Liens on the Collateral held by
the First Lien Agent, for the benefit of the First Lien Lenders, on the one
hand, and the Second Lien Agent, for the benefit of the Second Lien Lenders, on
the other hand.

 

F. Senior Liens Lender Parties, the Third Lien Lender Parties and the Loan
Parties desire to enter into this Agreement to, among other things, confirm the
relative priorities of the Liens on the Collateral held by the Senior Liens
Agents (as defined below), for the benefit of the Senior Liens Lenders (as
defined below), on the one hand, and the Third Lien Agent, for the benefit of
the Third Lien Lenders, on the other hand.

 

NOW, THEREFORE, in order to induce the Senior Liens Lender Parties and the Third
Lien Lender Parties to consummate the transactions contemplated by,
respectively, the Senior Liens Debt Documents and the Third Lien Debt Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions and Other Definitional Provisions.

 

1.1 Definitions. The following terms shall have the following meanings in this
Agreement (including the premises and the recitals hereto):

 

“Acceptable Refinancing Debt” shall mean a replacement, substitution, refunding
or refinancing of all (but not less than all) of the then outstanding First Lien
Debt or Second Lien Debt, as the case may be, by a financing transaction that
constitutes a Permitted Refinancing, a Receivables Financing or a Replacement
Financing.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“Borrower” shall mean Interstate FiberNet, Inc. and its respective successors
and assigns, including, without limitation, any receiver, trustee or
debtor-in-possession on behalf of any such Person or on behalf of any such
successor or assign, as well as any other Person that becomes a Borrower under
the Senior Liens Loan Agreements and the Third Lien Loan Agreement after the
date hereof, whether by acquisition or otherwise.

 

“Borrower Collateral” shall mean all Property of the Borrower.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances (as defined in the Senior Liens Loan
Agreements), on which dealings are carried on in the London interbank market.

 

“Collateral” shall mean the Borrower Collateral and the Guarantor Collateral.

 

“Distribution” shall mean, with respect to any indebtedness or obligation, (a)
any payment or distribution by any Loan Party of cash, securities or other
Property, by

 

-2-



--------------------------------------------------------------------------------

set-off or otherwise, on account of such indebtedness or obligation, (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person or (c) the granting of any Lien to or for the benefit of the holders
of such indebtedness or obligation in or upon any Property of any Loan Party.

 

“Enforcement Action” shall mean any action in the nature of an exercise of
remedies, including, without limitation, any action pursuant to which a Lender
(a) takes from or for the account of any Loan Party, by set off or in any other
manner, the whole or any part of any funds which may now or hereafter be owing
by such Loan Party to such Lender, (b) notifies account debtors, or directly
collects accounts receivable or other payment rights, of any Loan Party, (c)
takes any action under the provisions of any state or federal law, including,
without limitation, the UCC, to enforce its Liens on the Collateral, (d) under
any contract or agreement, enforces, forecloses upon, takes possession of or
sells any Property of any Loan Party, including, without limitation, any
Collateral or (e) accelerates, demands payment of, or sues for payment of, any
indebtedness.

 

“First Lien Agent” shall mean (a) initially, Wells Fargo Bank, N.A., acting in
its capacity as administrative and collateral agent for the First Lien Lenders
under the respective First Lien Debt Documents and its successors and assigns in
such capacity (including any similar agent or any representative for any lender
or group of lenders that at any time is a party to any First Lien Debt Document)
and (b) to the extent any Permitted Refinancing or Receivables Financing is
outstanding, the Person acting in the capacity of collateral agent for the
lenders thereunder and its successors and assigns in such capacity, which Person
shall become a party to this Agreement as a condition to the consummation of any
such Permitted Refinancing or Receivables Financing (and any similar agent or
any representative for any lender or group of lenders that at any time is a
party to any First Lien Debt Document), and (c) to the extent any Replacement
Financing is outstanding, the Person acting in the capacity as collateral agent
for the lenders thereunder and the Person acting in the capacity as collateral
agent for any other lenders secured by a Lien of the same priority as the Lien
which secures the Replacement Financing lenders, and its successors and assigns
in such capacity, which Persons shall become a party to an agreement pursuant to
which all of the lenders secured by the same priority Liens shall acknowledge
such fact as a condition to the consummation of any such Replacement Financing
(and any similar agent or any representative for any lender or group of lenders
that at any time is a party to any First Lien Debt Document).

 

“First Lien Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Loan Party to
any of the First Lien Lender Parties evidenced by, or arising under, the First
Lien Debt Documents, whether direct or indirect, absolute or contingent, joint
or several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities, expenses and
any amounts previously paid and awarded and recovered by the Loan Parties in
connection with any Proceeding, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising during or after the initial or any renewal term of the First
Lien

 

-3-



--------------------------------------------------------------------------------

Loan Agreement or after the commencement of any Proceeding with respect to such
Loan Party. First Lien Debt shall be considered to be outstanding whenever any
loan commitment under the First Lien Debt Documents is outstanding.

 

“First Lien Debt Documents” shall mean the First Lien Loan Agreement, all notes
issued thereunder, the First Lien Security Agreement, the First Lien Guaranties
and all security agreements, guaranties, pledge agreements, mortgages, leasehold
mortgages, deeds of trust, leasehold deeds of trust and other agreements,
documents and instruments now or at any time hereafter entered into or delivered
by any Loan Party or other Person pursuant thereto and to the extent otherwise
permitted pursuant to the terms hereof, evidencing (a) any amendment, amendment
and restatement, or renewal of all or any part of, the First Lien Debt or (b)
any Acceptable Refinancing Debt, in each case as the same may be amended,
modified, supplemented, extended, renewed or restated, to the extent permitted
pursuant to the terms hereof.

 

“First Lien Default” shall mean any “Default” or “Event of Default” under the
First Lien Debt Documents, and any other event or occurrence permitting the
First Lien Lender Parties to accelerate the maturity of the First Lien Debt.

 

“First Lien Default Notice” shall mean a written notice from the First Lien
Agent to the Third Lien Agent pursuant to which the Third Lien Agent is notified
of the occurrence of a First Lien Default, which notice shall identify such
First Lien Default.

 

“First Lien Guaranties” shall mean those certain guaranty agreements of each of
the Guarantors in favor of the First Lien Lender Parties as set forth in the
First Lien Loan Agreement, and any guaranty or similar agreement executed and
delivered in connection with (a) any, amendment, amendment and restatement or
renewal of all or any part of the First Lien Debt or (b) any Acceptable
Refinancing, in each case as the same may be amended, modified, supplemented,
extended, renewed or restated, to the extent permitted pursuant to the terms
hereof.

 

“First Lien Lender Parties” shall mean the First Lien Agent and First Lien
Lenders.

 

“First Lien Lenders” shall mean each of the banks, financial institutions and
other institutional lenders listed on the signature pages of the First Lien Loan
Agreement and their respective successors and assigns (including any other
lender or group of lenders that at any time provides Acceptable Refinancing Debt
at any time and from time to time), in their capacity as lenders thereunder.

 

“First Lien Loan Agreement” shall mean (a) the Third Amended and Restated Credit
Agreement, dated as of the date hereof, by and among the Loan Parties and the
First Lien Lender Parties, and (b) any loan or credit agreement evidencing any
Acceptable Refinancing Debt with the same or other lenders, as more fully
described therein and permitted thereby, in each case as the same may be
amended, modified, supplemented, extended, renewed or restated, to the extent
permitted pursuant to the terms hereof.

 

-4-



--------------------------------------------------------------------------------

“First Lien Security Agreement” shall mean the Third Amended and Restated
Security Agreement, dated as of the date hereof, by and among the Loan Parties
and the First Lien Agent, and any security agreement or similar agreement
executed and delivered in connection with any Acceptable Refinancing Debt, as
the same may be amended, modified, supplemented, extended, renewed or restated,
to the extent permitted pursuant to the terms hereof.

 

“Guarantor Collateral” shall mean substantially all Property of the respective
Guarantors.

 

“Guarantors” shall mean the Parent and the direct and indirect subsidiaries of
the Parent (other than the Borrower) as well as any other Person that becomes a
Guarantor under the Senior Liens Loan Agreements and the Third Lien Loan
Agreement after the date hereof, whether by acquisition or otherwise and any
other Person (other than the Borrower) liable on or in respect of any Senior
Liens Debt or the Third Lien Debt and their respective successors and assigns,
including, without limitation, any receiver, trustee or debtor-in-possession on
behalf of any such Person or on behalf of any such successor or assign.

 

“Lenders” shall mean the First Lien Lender Parties, the Second Lien Lender
Parties and the Third Lien Lender Parties.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including,
without limitation, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Permitted Refinancing” has the meaning specified in the Second Lien Loan
Agreement and the Third Lien Loan Agreement.

 

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Property” shall mean, with respect to any Person, all assets and properties of
any kind whatsoever, real or personal, tangible or intangible, or mixed, in each
case of

 

-5-



--------------------------------------------------------------------------------

such Person, whether now owned or existing or hereafter acquired or arising and
wheresoever located.

 

“Receivables Financing” has the meaning specified in the Second Lien Loan
Agreement and the Third Lien Loan Agreement.

 

“Replacement Financing” has the meaning specified in the Second Lien Loan
Agreement and the Third Lien Loan Agreement.

 

“Second Lien Agent” shall mean General Electric Capital Corporation, acting in
its capacity as administrative and collateral agent for the Second Lien Lenders
under the respective Second Lien Debt Documents and its successors and assigns
in such capacity (including any similar agent or any representative for any
lender or group of lenders that at any time is a party to any Second Lien Debt
Document).

 

“Second Lien Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Loan Party to
any of the Second Lien Lender Parties evidenced by or arising under the Second
Lien Debt Documents, whether direct or indirect, absolute or contingent, joint
or several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities, expenses and
any amounts previously paid and avoided and recovered by the Loan Parties in
connection with any Proceeding, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising during or after the initial or any renewal term of the Second
Lien Loan Agreement or after the commencement of any Proceeding with respect to
such Loan Party. Second Lien Debt shall be considered to be outstanding wherever
any loan commitment under the Second Lien Debt Documents is outstanding.

 

“Second Lien Debt Documents” shall mean the Second Lien Loan Agreement, all
notes issued thereunder, the Second Lien Security Agreement, the Second Lien
Guaranties and all security agreements, guaranties, pledge agreements,
mortgages, leasehold mortgages, deeds of trust, leasehold deeds of trust and
other agreements, documents and instruments now or at any time hereafter entered
into or delivered by any Loan Party or other Person pursuant thereto, or
evidencing any replacement, increase, amendment, amendment and restatement,
substitution, refunding, renewal or refinancing of or for all or any part of,
the Second Lien Debt, in each case as the same may be amended, modified,
supplemented, extended, renewed or restated and otherwise in effect from time to
time, to the extent permitted pursuant to the terms hereof.

 

“Second Lien Default” shall mean any “Default” or “Event of Default” under the
Second Lien Debt Documents, and any other event or occurrence permitting the
Second Lien Lender Parties to accelerate the maturity of the Second Lien Debt.

 

“Second Lien Default Notice” shall mean a written notice from the Second Lien
Agent to the Third Lien Agent pursuant to which the Third Lien Agent is notified
of the occurrence of the Second Lien Default, which notice shall identify such
Second Lien Default.

 

-6-



--------------------------------------------------------------------------------

“Second Lien Guaranties” shall mean those certain guaranty agreements of each of
the Guarantors in favor of the Second Lien Lender Parties as set forth in the
Second Lien Loan Agreement, and any guaranty or similar agreement executed and
delivered in connection with any replacement, increase, amendment, amendment and
restatement, substitution, refunding, renewal or refinancing of or for all or
any part of the Second Lien Debt, in each case as the same may be amended,
modified, supplemented, extended, renewed or restated and otherwise in effect
from time to time, to the extent permitted pursuant to the terms hereof.

 

“Second Lien Intercreditor Agreement” shall have the meaning ascribed to such
term in the recitals hereto.

 

“Second Lien Lender Parties” shall mean the Second Lien Agent and the Second
Lien Lenders.

 

“Second Lien Lenders” shall mean each of the banks, financial institutions and
other institutional lenders listed on the signature pages of the Second Lien
Loan Agreement and their respective successors and assigns (including any other
lender or group of lenders that at any time provides Acceptable Refinancing Debt
at any time and from time to time), in their capacity as lenders thereunder.

 

“Second Lien Loan Agreement” shall mean (a) the First Amended and Restated
Credit Agreement, dated as of the date hereof, by and among the Loan Parties,
and the Second Lien Lender Parties and (b) any loan or credit agreement
evidencing any Acceptable Refinancing Debt with the same or other lenders, as
more fully described therein and permitted thereby, in each case as the same may
be amended, modified, supplemented, extended, renewed or restated to the extent
permitted pursuant to the terms hereof.

 

“Second Lien Security Agreement” shall mean the Amended and Restated Security
Agreement, dated as of the date hereof, by and among the Loan Parties and the
Second Lien Agent, and any Security Agreement or similar agreement executed and
delivered in connection with any replacement, increase, amendment, amendment and
restatement, substitution, refunding, renewal or a refinancing of or offer for
all or any part of the Second Lien Debt, as the same may be amended, modified,
supplemented, extended, renewed, restated or otherwise in effect from
time-to-time, to the extent permitted pursuant to the terms hereof.

 

“Senior Liens Agents” shall mean the First Lien Agent and the Second Lien Agent.

 

“Senior Liens Debt” shall mean the First Lien Debt and the Second Lien Debt.

 

“Senior Liens Debt Documents” shall mean the First Lien Debt Documents, the
Second Lien Debt Documents, and the Second Lien Intercreditor Agreement.

 

-7-



--------------------------------------------------------------------------------

“Senior Liens Default” shall mean a First Lien Default or a Second Lien Default,
as the case may be.

 

“Senior Liens Default Notice” shall mean a First Lien Default Notice or a Second
Lien Default Notice, as the case may be.

 

“Senior Liens Guaranties” shall mean the First Lien Guaranties and the Second
Lien Guarantees.

 

“Senior Liens Lender Parties” shall mean the First Lien Lender Parties and the
Second Lien Lender Parties.

 

“Senior Liens Lenders” shall mean the First Lien Lenders and the Second Lien
Lenders.

 

“Senior Liens Loan Agreements” shall mean the First Lien Loan Agreement and the
Second Lien Loan Agreement.

 

“Senior Liens Security Agreements” shall mean the First Lien Security Agreement
and the Second Lien Security Agreement.

 

“Third Lien Agent” shall mean Welsh, Carson, Anderson & Stowe, acting in its
capacity as administrative and collateral agent for the Third Lien Lenders under
the respective Third Lien Debt Documents and its successors and assigns in such
capacity (including any similar agent or any representative for any lender or
group of lenders that at any time is a party to any Third Lien Debt Document).

 

“Third Lien Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Loan Party to
any of the Third Lien Lender Parties evidenced by or arising under the Third
Lien Debt Documents, whether direct or indirect, absolute or contingent, joint
or several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether now existing or hereafter arising, whether arising during or
after the initial or any renewal term of the Third Lien Loan Agreement or after
the commencement of any Proceeding with respect to such Loan Party. Third Lien
Debt shall be considered outstanding whenever any loan commitment under the
Third Lien Debt Documents is outstanding.

 

“Third Lien Debt Documents” shall mean the Third Lien Loan Agreement, all notes
issued thereunder, the Third Lien Guaranties and all security agreements,
guaranties, pledge agreements, mortgages, deeds of trust and other agreements,
documents and instruments now or at any time hereafter entered into or delivered
by any Loan Party or other Person pursuant thereto, or evidencing any
replacement, increase, amendment, amendment and restatement, substitution,
refunding, renewal or refinancing of or for all or any part of, the Third Lien
Debt, in each case as the same may be

 

-8-



--------------------------------------------------------------------------------

amended, modified, supplemented, extended, renewed or restated and otherwise in
effect from time to time, to the extent permitted pursuant to the terms hereof.

 

“Third Lien Guaranties” shall mean those certain guaranty agreements of each of
the Guarantors in favor of the Third Lien Lender Parties as set forth in the
Third Lien Loan Agreement, and any guaranty or similar agreement executed and
delivered in connection with any replacement, increase, amendment, amendment and
restatement, substitution, refunding, renewal or refinancing of or for all or
any part of the Third Lien Debt, in each case as the same may be amended,
modified, supplemented, extended, renewed or restated and otherwise in effect
from time to time, to the extent permitted pursuant to the terms hereof.

 

“Third Lien Lender Parties” shall mean the Third Lien Agent and the Third Lien
Lenders.

 

“Third Lien Lenders” shall mean each of the banks, financial institutions and
other institutional lenders listed on the signature pages of the Third Lien Loan
Agreement and their respective successors and assigns (including any other
lender or group of lenders that at any time succeeds to or replaces,
substitutes, refunds, renews, supplements or refinances all or any part of the
Third Lien Debt at any time and from time to time), in their capacity as lenders
thereunder.

 

“Third Lien Loan Agreement” shall mean the Credit Agreement, dated as of the
date hereof, by and among the Loan Parties, and the Third Lien Lender Parties
and any loan or credit agreement evidencing any replacement, increase,
amendment, amendment and restatement, substitution, refunding, renewal or
refinancing of or for all or any part of the Third Lien Debt, with the same or
other lenders, as more fully described therein and permitted thereby in each
case as the same may be amended, modified, supplemented, extended, renewed or
restated and otherwise in effect from time to time, to the extent permitted
pursuant to the terms hereof.

 

“Third Lien Negative Covenant Default” shall mean any “Event of Default” under
the Third Lien Loan Agreement resulting from the failure of the Loan Parties to
comply with any provision of Section 5.02 thereof, excluding Sections 5.02 (e),
(g) and (k) thereof.

 

“Third Lien Payment Default” shall mean any “Event of Default” under the Third
Lien Debt Documents resulting from the failure of any Loan Party to pay, on a
timely basis, principal upon maturity or any payment, on a timely basis, of
interest, fees or other obligations under the Third Lien Loan Documents, other
than any default in payment of Third Lien Debt due on account of acceleration
thereof.

 

“Third Lien Restricted Covenant Default” shall mean any “Event of Default” under
the Third Lien Loan Agreement resulting from the failure of the Loan Parties to
comply with any provision of Section 5.02(e), (g) or (k) thereof.

 

-9-



--------------------------------------------------------------------------------

“Third Lien Security Agreement” shall mean that certain Security Agreement,
dated as of the date hereof, by and among the Loan Parties and the Third Lien
Agent, and any security agreement or similar agreement executed and delivered in
connection with any replacement, increase, amendment, amendment and restatement,
substitution, refunding, renewal or refinancing of or for all or any part of the
Third Lien Debt, as the same may be amended, modified, supplemented, extended,
renewed or restated and otherwise in effect from time to time, to the extent
permitted pursuant to the terms hereof.

 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any applicable jurisdiction.

 

1.2 Computation of Time Periods; Other Definitional Provisions. In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”. References in the this Agreement to
any agreement or contract “as amended” shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof. All references to any term in the plural shall include the singular and
all references to any term in the singular shall include the plural.

 

2. Priorities; Remedies.

 

2.1 Relationship Among First Lien Lenders and Second Lien Lenders. The terms and
provisions of this Agreement shall not govern the relationship of the First Lien
Lenders and the Second Lien Lenders, as among themselves, which relationship
shall be governed by the provisions of the Second Lien Intercreditor Agreement,
and nothing contained herein shall be deemed to limit any provision of the
Second Lien Intercreditor Agreement. In the event of any conflict or
inconsistency between this Agreement and the Second Lien Intercreditor Agreement
as between the First Lien Lender Parties and the Second Lien Lender Parties, the
Second Lien Intercreditor Agreement shall govern.

 

2.2 Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving any Loan Party:

 

(a) This Agreement shall be applicable both before and after the institution of
any Proceeding involving the Borrower or any other Loan Party, including,
without limitation, the filing of any petition by or against the Borrower or any
other Loan Party under the Bankruptcy Code and all converted or succeeding cases
in respect thereof, and all references herein to the Borrower or any Loan Party
shall be deemed to apply to the trustee for the Borrower or such Loan Party and
the Borrower or such Loan Party as debtor-in-possession. The relative rights of
the Senior Liens Lender Parties and Third Lien Lender Parties in or to any
distributions from or in respect of any Collateral or proceeds of any Collateral
shall continue after the institution of any Proceeding involving the Borrower or
any other Loan Party, including, without limitation, the filing of any petition
by or against the Borrower or any other Loan Party under the Bankruptcy Code and
all converted or succeeding cases in respect thereof, on the same basis as prior
to the date of such institution, subject to any court order approving the
financing of, or use of cash collateral by, the Borrower or any Loan Party as
debtor-in-possession.

 

-10-



--------------------------------------------------------------------------------

(b) Each Third Lien Lender Party agrees not to seek to challenge, to avoid, to
subordinate or to contest or directly or indirectly to support any other Person
in challenging, avoiding or contesting in any judicial or other proceeding,
including, without limitation, any Proceeding, the priority, validity, extent,
perfection or enforceability of any Lien held by any Senior Liens Lender Party
in all or any part of the Collateral. Each Senior Liens Lender Party agrees not
to seek to challenge, to avoid, to subordinate to any indebtedness (other than
the Senior Liens Debt), or to contest or directly or indirectly to support any
other Person in challenging, avoiding or contesting in any judicial or other
proceeding, including, without limitation, any Proceeding, the priority of the
Liens on the Collateral securing the Third Lien Debt relative to any
indebtedness other than Senior Liens Debt or the validity, extent, perfection or
enforceability of any Lien held by any Third Lien Lender Party in all or any
part of the Collateral.

 

(c) Each Third Lien Lender Party agrees that any Senior Liens Lender Party may
consent to the use of cash collateral under Section 363 of the Bankruptcy Code
or provide financing to the Loan Parties under Section 364 of the Bankruptcy
Code on such terms and conditions and in such amounts as such Senior Liens
Lender Party may decide, and that the Third Lien Lender Parties shall not raise
any objections to such financing or use of cash collateral. Each Third Lien
Lender Party agrees that all such financing shall constitute Senior Liens Debt
hereunder, and, in connection therewith, each Loan Party may grant to any such
Senior Liens Lender Party Liens upon all of the Property of such Loan Party,
which Liens (i) shall secure payment of all or any portion of the Senior Liens
Debt (whether such Senior Liens Debt arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by any
Senior Liens Lender Party during the Proceeding and (ii) shall be superior in
priority to the Liens, if any, in favor of the Third Lien Lender Parties on the
Property of the Loan Parties. Each Third Lien Lender Party agrees that it shall
not object to or oppose a sale or other disposition of any Property securing all
or any part of the Senior Liens Debt free and clear of Liens or other claims of
each Third Lien Lender Party under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code if the Senior Liens Lender Parties have
consented to such sale or disposition; provided, that, subject to the other
terms and provisions of this Agreement, the Lien of each Third Lien Lender Party
on the proceeds thereof shall continue to attach to such proceeds pursuant to
the Third Lien Debt Documents. Notwithstanding anything contained in this
Agreement to the contrary, the Third Lien Lender Parties may file a proof of
claim in any such Proceeding.

 

(d) The Senior Liens Debt shall continue to be treated as Senior Liens Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of the Senior Liens Lender Parties and the Third Lien Lender
Parties even if all or part of the Senior Liens Debt or the Liens securing the
Senior Liens Debt are subordinated, set aside, avoided, invalidated or
disallowed in connection with any such Proceeding, and this Agreement shall be
reinstated if at any time any payment of any of the Senior Liens Debt is
rescinded or must otherwise be returned by any holder of Senior Liens Debt or
any representative of such holder.

 

-11-



--------------------------------------------------------------------------------

2.3 Third Lien Debt Standstill Provisions.

 

(a) Notwithstanding any rights or remedies available to the Third Lien Lender
Parties under any of the Third Lien Debt Documents, applicable law or otherwise,
prior to the time when the Senior Liens Lender Parties shall have received
payment in full of all Senior Liens Debt, none of the Third Lien Lender Parties
shall directly or indirectly take any Enforcement Action with respect to the
Third Lien Debt; provided, however, upon the occurrence of (i) an Event of
Default (as such term is defined in the Third Lien Loan Agreement) constituting
a Third Lien Payment Default or a Third Lien Negative Covenant Default, and for
so long as such Event of Default is continuing, subject at all times to the
provisions of this Agreement, commencing three hundred (300) days after the
receipt by the Senior Liens Agents of a copy of the declaration from the Third
Lien Agent of such Third Lien Payment Default or Third Lien Negative Covenant
Default, as the case may be, or (ii) an Event of Default constituting a Third
Lien Restricted Covenant Default, and for so long as such Event of Default is
continuing, subject at all times to the provisions of this Agreement, commencing
two hundred and ten (210) days after the receipt by the Senior Liens Agents of a
copy of the declaration from the Third Lien Agent of such Third Lien Restricted
Covenant Default (in the case of each of clauses (i) and (ii), unless the Loan
Party which is the subject of such Enforcement Action is subject to a Proceeding
by reason of which the making of such declaration is stayed, in which case,
commencing on the date of the commencement of such Proceeding), the Third Lien
Agent may take Enforcement Action, but only (x) so long as any Senior Liens
Agent is not pursuing in good faith any Enforcement Action, or attempting to
vacate any stay of enforcement of its Liens on all or a material portion of the
Collateral, and (y) if the Third Lien Agent shall have given the Senior Liens
Agents five (5) Business Days’ prior written notice of the Third Lien Agent’s
intention to take any such Enforcement Action, which notice shall include a
description in reasonable detail of the Enforcement Actions that the Third Lien
Agent proposes to take. Such notice period of five (5) Business Days may run
concurrently with any of the declarations referred to in clauses (i) or (ii) of
the immediately preceding sentence to the extent that the Third Lien Agent has
delivered such declarations in accordance with Section 8. This Section 2.3(a)
shall not be construed to limit or impair in any way the right of (A) the Third
Lien Agent or Third Lien Lenders to accelerate the Third Lien Debt or demand
payment thereof upon the acceleration of the Senior Liens Debt or upon the
commencement of a Proceeding by or against any Loan Party, (B) the Third Lien
Agent to join (but not control in any way) any Enforcement Action initiated by
either the First Lien Agent, which has been joined by the Second Lien Agent, or
the Second Lien Agent, which has been joined by the First Lien Agent, if
applicable, so long as such action by the Third Lien Agent does not unreasonably
delay or interfere with the exercise by any Senior Liens Agent and any Senior
Liens Lender Party of their respective rights as provided in this Agreement, or
(C) the Third Lien Agent to receive any remaining proceeds of the Collateral
after payment in full of all Senior Liens Debt.

 

(b) Except as provided in clause (A) of the last sentence of Section 2.3(a), (i)
the Third Lien Agent shall not actively pursue any Enforcement Action commenced
by it in accordance with Section 2.3(a) if and when either Senior Liens Agent
thereafter commences any Enforcement Action, and (ii) in such event, the Third
Lien Agent shall take only such reasonable action required, if any, to preserve
the pendency of its Enforcement Action in a manner

 

-12-



--------------------------------------------------------------------------------

consistent with, and in reasonable cooperation with, the Enforcement Action
commenced by a Senior Liens Agent.

 

2.4 Incorrect Payments. If any proceeds of the Collateral or any other payment
by any Loan Party are received by the Third Lien Agent or any Third Lien Lender
that would properly be payable to any Senior Liens Agent or Senior Liens Lender
under this Agreement, such proceeds shall not be commingled with any of the
assets of the Third Lien Agent or such Third Lien Lender, shall be held in trust
by the Third Lien Agent or such Third Lien Lender for the benefit of the Senior
Liens Lender Parties and shall be promptly paid over to the appropriate Senior
Liens Agent for application (in accordance with this Agreement and the Senior
Liens Debt Documents) to the payment of the Senior Liens Debt then remaining
unpaid.

 

2.5 Subordination of Liens and Security Interests; Agreement to Release Liens.

 

Until the Senior Liens Debt has been paid in full in cash and all lending
commitments under the Senior Liens Debt Documents have terminated,
notwithstanding the date, manner or order of grant, attachment or perfection of
the Liens on all or any part of the Collateral granted to the Senior Liens
Agents or the Third Lien Agent, and notwithstanding the provisions of the UCC or
any other applicable law or decision, or the terms or provisions of the Senior
Liens Debt Documents or Third Lien Debt Documents, or any other circumstance
whatsoever, regardless of when or how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, all Liens of the Third Lien Lender
Parties on the Collateral shall be and hereby are subordinated for all purposes
and in all respects to the Liens of the Senior Liens Agents and the Senior Liens
Lenders on the Collateral. In the event the Senior Liens Agents release or agree
to release any of their Liens on all or any part of the Collateral in connection
with (i) any sale of assets permitted or consented to by the Senior Liens Agents
and the Senior Liens Lenders under and in accordance with the Senior Liens Loan
Agreements and subject to the receipt of any consent by the Third Lien Lenders
to the extent required by this Agreement, or (ii) any disposition to a third
party pursuant to any Enforcement Action or otherwise following the occurrence
of a Senior Liens Default, the applicable Senior Liens Agent agrees to notify
the Third Lien Agent in writing thereof with such notice describing the portion
of the Collateral to be released and sold or disposed of in reasonable detail
(including, if available, the anticipated sale price) and further stating which
Collateral, if any, will be sold free and clear of the Liens of the Senior Liens
Agent, the Third Lien Agent and the Third Lien Lenders (the “Release Notice”).
The Third Lien Agent and each Third Lien Lender, jointly and severally,
acknowledge, confirm and agree that upon a Senior Liens Agent giving such a
Release Notice to the Third Lien Agent, the Third Lien Agent shall promptly
release or otherwise terminate its Liens on the applicable Collateral to the
extent such Collateral is to be released, sold or otherwise disposed of either
by (x) the Senior Liens Agent or its agents, or (y) the Borrower or other Loan
Party in accordance with the terms of the Senior Liens Debt Documents; provided,
that the proceeds of such release, sale or other disposition are used to repay
the Senior Liens Debt or so much thereof that remains outstanding and the
balance, if any, are used to repay the Third Lien Debt (except to the extent the
Loan Parties may retain such proceeds pursuant to the Senior Liens Debt
Documents or the Third Lien Loan Documents). The Third Lien Agent shall deliver
such release documents as the Senior Liens Agents may reasonably require in
connection with any release of the Collateral pursuant to this Section 2.5.
After the Senior Liens Agent has

 

-13-



--------------------------------------------------------------------------------

applied the proceeds of such release, sale or other disposition to the Senior
Liens Debt, to the extent that the Senior Liens Lenders shall have received
payment in full of Senior Liens Debt, and to the extent not otherwise prohibited
by applicable law, the Senior Liens Agents shall promptly deliver any excess
proceeds from such release, sale or other disposition to the Third Lien Agent
for application to the Third Lien Debt; provided, further, that if the closing
of such release, sale or other disposition is not consummated, the Senior Liens
Agent promptly shall return all release documents to the Third Lien Agent. The
effectiveness of any such release by the Third Lien Agent shall be subject to
the release, sale or other disposition of the Collateral described in the
Release Notice on the terms set forth therein or on substantially similar terms
and shall lapse in the event such release, sale or other disposition does not
occur within sixty (60) days after the closing date specified in the Release
Notice. In the event that either Senior Liens Agent requests the Third Lien
Agent to execute and deliver any formal release or termination of the Lien of
the Third Lien Agent upon such Collateral, each Third Lien Lender agrees to
execute forthwith such formal release or termination as may be reasonably
required. In any sale or other disposition of the Collateral by either Senior
Liens Agent following the occurrence of a Senior Liens Default, the Senior Liens
Agent shall conduct such sale or other disposition in a commercially reasonable
manner.

 

2.6 Application of Proceeds from Sale or other Disposition of the Collateral and
Other Payments.

 

(a) In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, or any
prepayment of all or any portion of the Obligations of the Loan Parties under
the Senior Liens Debt Documents, the proceeds resulting therefrom (including,
without limitation, insurance proceeds) shall be applied, first, in accordance
with the terms of the Senior Liens Debt Documents until such time as the Senior
Liens Debt is paid in full in cash and the Senior Liens Debt Documents have been
terminated, and, thereafter, shall be applied in accordance with the terms of
the Third Lien Debt Documents. Until the Senior Liens Debt has been paid in full
in cash and the Senior Liens Debt Documents have been terminated, each Third
Lien Lender Party agrees that the Senior Liens Agents, acting in a commercially
reasonable manner, shall have the sole and exclusive right, subject to the
Senior Liens Debt Documents, to adjust settlement with respect to any insurance
coverage for any Collateral, the proceeds of which will be applied solely in
accordance with the terms of the Senior Liens Debt Documents. To the extent any
such settlement will be applied to satisfy Third Lien Debt as required by this
Agreement, the Senior Liens Agents will consult with the Third Lien Agent with
respect to such settlement.

 

(b) Until such time as the Senior Liens Debt is paid in full in cash and the
Senior Liens Debt Documents have been terminated, no payment or distribution of
any assets of Loan Parties of any kind or character, whether in cash, property
or securities or by set-off or otherwise, shall be made by or on behalf of the
Loan Parties on account of the Third Lien Debt.

 

2.7 Sale, Transfer or other Disposition of Third Lien Debt.

 

(a) The Third Lien Lenders shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Third Lien Debt or any Third Lien
Debt Document

 

-14-



--------------------------------------------------------------------------------

unless, prior to the consummation of any such sale, assignment, pledge,
disposition or transfer, the purchaser, assignee, pledgee, recipient or
transferee thereof (other than an existing Third Lien Lender) shall execute and
deliver to the Third Lien Agent the form of Assignment and Acceptance (as
defined in the Third Lien Loan Agreement) evidencing the joinder to this
Agreement.

 

(b) Notwithstanding the failure of any such purchaser, assignee, pledgee,
recipient or transferee to execute or deliver such joinder agreement, the
subordination effected by this Agreement shall survive any sale, assignment,
pledge, disposition or other transfer of all or any portion of the Third Lien
Debt, and the terms of this Agreement shall be binding upon the successors and
assigns of the Third Lien Lender Parties, as provided in Section 9.

 

(c) The Senior Liens Lenders shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Senior Liens Debt or any Senior
Liens Debt Document unless, prior to the consummation of any such sale
assignment, pledge, disposition or transfer, the purchaser, assignee, pledgee,
recipient or transferee thereof (other than an existing Senior Liens Lender)
shall execute and deliver to such Senior Liens Agent the form of Assignment and
Acceptance (as defined in such Senior Liens Loan Agreement) evidencing the
joinder to this Agreement.

 

(d) Notwithstanding the failure of any such purchaser, assignee, pledgee,
recipient or transferee to execute or deliver such joinder agreement, the
intercreditor arrangements effected by this Agreement shall survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
Senior Liens Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of the Senior Liens Lender Parties, as provided in
Section 9.

 

2.8 Waiver of Compliance with Certain Covenants.

 

(a) Subject to the other terms and conditions in this Agreement, the Third Lien
Lender Parties agree to waive compliance with, modify or amend any covenant or
other term or provision under the Third Lien Loan Documents to the same extent
and in the same manner as the Senior Liens Lenders may agree from time to time
to waive compliance with, modify or amend the comparable covenant, term, or
provision under the Senior Liens Loan Documents; provided, that the rights
protected under Section 9.01, of the Third Lien Loan Agreement shall be excluded
from the operation of this Section 2.8(a). Any waiver, modification or amendment
of a covenant, term or provision under the Third Lien Loan Documents
contemplated by this Section 2.8(a) shall be effective as of the time and date
of the waiver, modification or amendment of the comparable, covenant, term or
provision under the Senior Liens Loan Documents without the necessity of any
action on the part of the Third Lien Lender Parties; provided, that the Third
Lien Lender Parties agree to execute and deliver any documentation in
confirmation of any such waiver, modification or amendment as the Loan Parties
or the Senior Liens Agents may reasonably request from time to time.
Notwithstanding anything to the contrary set forth herein, any waiver,
modification or amendment of a covenant, term or provision under the Third Lien
Loan Documents contemplated by this Section 2.8(a) shall terminate upon the
payment in full in cash of the Senior Liens Debt and the termination of all
lending commitments under the Senior

 

-15-



--------------------------------------------------------------------------------

Liens Debt Documents, unless the continued effectiveness thereof is otherwise
confirmed in writing by the Third Lien Lenders prior to such date.

 

(b) The Third Lien Lender Parties agree to execute any amendment, restatement or
other modification to this Agreement or additional intercreditor agreement or
agreements with respect to any Receivables Financing or Replacement Financing as
the Required Lenders under and as defined in the Second Lien Loan Agreement
shall agree to execute; provided that the terms of this Agreement as so amended,
restated or modified, or the terms of such additional agreement or agreements
shall not be materially less favorable to the Third Lien Lender Parties than
those set forth in this Agreement (as in effect immediately prior to such
amendment, restatement or modification or the date on which such additional
agreement or agreements become effective). Any such amendment, restatement or
other modification to this Agreement or additional intercreditor agreement or
agreements shall be binding upon the Third Lien Lender Parties as of the time
and date of execution of such amendment, restatement or other modification or
additional agreement or agreements without the necessity of any action on the
part of any Third Lien Lender Party and the Third Lien Lender Parties hereby
irrevocably appoint the Second Lien Agent to execute, on their behalf, any such
amendment, restatement or other modification or agreement or agreements;
provided that the Third Lien Lender Parties agree to execute and deliver any
such documentation in confirmation of such amendment, restatement or other
modification or agreement or agreements as the Required Lenders under and as
defined in the Second Lien Loan Agreement shall execute in connection with such
Receivables Financing or Replacement Financing.

 

2.9 Agreement to Give Notices. The Senior Liens Agents and the Third Lien Agent
all agree to send to the other, concurrently with each such notice being sent by
it to a Loan Party, a copy of each written notice of an “Event of Default” under
the Senior Liens Loan Documents and the Third Lien Loan Documents, respectively,
and a copy of each written notice of intention by the Senior Liens Lenders or
the Third Lien Lenders, as the case may be, to exercise enforcement rights and
remedies; provided, that any failure by the Senior Liens Agents or the Third
Lien Agent to give notice in accordance with this Section 2.9 shall not affect
the relative priorities of the Lenders’ respective Liens as provided herein, or
the validity or effectiveness of any such notice as against any Loan Party, or
result in any liability to, or create a basis for any cause of action against,
any Lender.

 

2.10 Agent for Purposes of Perfection. The First Lien Agent, Second Lien Agent,
and Third Lien Agent each hereby appoints each of the other as agents for the
purpose of perfecting the appointing agent’s Liens on any of the Collateral in
the possession or control of such other agent and in connection therewith, each
of the First Lien Agent, Second Lien Agent and Third Lien Agent acknowledges and
agrees that it shall hold any Collateral in its possession for the benefit of
the other agents including, without limitation, for purposes of sections 9-313
and 8-301 of the UCC; provided that the possessing or controlling agent shall
not have any duty or liability to protect or preserve any rights pertaining to
any of such Collateral and, except for gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction, the non-possessing or non-controlling agent hereby waives and
releases the possessing or controlling agent from all claims and liabilities
arising pursuant to the possessing or controlling agent’s role as possessing or
controlling agent with respect to such

 

-16-



--------------------------------------------------------------------------------

Collateral, so long as the possessing or controlling agent shall use the same
degree of care with respect thereto as the possessing or controlling agent uses
for similar property pledged to the possessing or controlling agent as
collateral for indebtedness of others to the possessing or controlling agent.
Upon, and in connection with, the Senior Lender Parties receiving indefeasible
payment in full of all Senior Debt, the Senior Liens Agents shall assign and
deliver to the Third Lien Agent (a) the remainder of such Collateral, if any, in
its possession or control and (b) each agreement respecting any Collateral to
which the Senior Liens Agents are a party, including, without limitation, all
rights under account control agreements, landlord’s, bailee’s or similar waivers
and consents; provided, that with respect to any deposit, securities or other
accounts of the Loan Parties (or any of their respective subsidiaries) subject
to a dominion and control agreement in favor of either Senior Liens Agent,
notwithstanding anything else herein to the contrary, the applicable Senior
Liens Agent shall continue to serve as the subagent of the Third Lien Agent
until the earlier of (a) the receipt of the consent of the applicable financial
institutions to the assignment of the dominion and control agreement and (b) the
payment in full of the Third Lien Debt and termination of the Third Lien Debt
Documents.

 

3. Modifications.

 

3.1 Modifications to Senior Liens Debt Documents. The Senior Liens Lender
Parties may at any time and from time to time without the consent of or notice
to the Third Lien Lenders, without incurring liability to the Third Lien Lenders
and without impairing or releasing the obligations of the Third Lien Lenders
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any of the terms of the Senior Liens Debt, or
amend in any manner any Senior Liens Debt Document.

 

3.2 Modifications to Third Lien Debt Documents. Until all Senior Liens Debt has
been paid in full in cash and all lending commitments under the Senior Liens
Debt Documents have terminated, and notwithstanding anything to the contrary
contained in the Third Lien Debt Documents, the Third Lien Lender Parties shall
not, without the prior written consent of the Required Lenders under the Senior
Liens Loan Agreements, agree to any amendment, modification or supplement to the
Third Lien Debt Documents that would (a) directly or indirectly result in an
increase in the interest rates or fees in respect of the Third Lien Debt, (b)
shorten the maturity or weighted average life to maturity of the Third Lien
Debt, (c) increase the amount of the Third Lien Debt and subordinated Debt
permitted pursuant to the Senior Liens Debt Documents to an aggregate amount
greater than $50,000,000, plus the amount of paid-in-kind interest on the Third
Lien Debt, or (d) add to, or make more restrictive, the covenants, events of
default or other material provisions of the Third Lien Loan Documents; provided,
that, if, after the date hereof, the Senior Liens Agents or the Senior Liens
Lender Parties are granted Liens on additional items of Property of any Loan
Party, or obtain additional guarantees of the Senior Liens Debt from any other
Person, or if new borrowers become parties to the Senior Liens Debt Documents,
the Loan Parties shall provide written notice of such occurrence to the Third
Lien Agent and the similar grant of Liens in favor of the Third Lien Lenders in
such additional items of Property, the execution and delivery by such other
Person of a similar guaranty of the Third Lien Debt, or the execution and
delivery by such new borrowers of the Third Lien Debt Documents, as applicable,
shall be effected; provided, further, that, (i) the form and substance of all
agreements, documents and instruments executed and/or delivered by such Loan
Party, other

 

-17-



--------------------------------------------------------------------------------

Person, or new borrowers, as the case may be, in connection therewith are in
each case reasonably acceptable to the Senior Liens Agents (which, if such
agreements, documents and instruments are in substantially similar form to (x)
correlative documents executed and delivered on the date hereof or (y)
correlative documents executed and/or delivered by such Loan Party, Person or
new borrowers in favor of the Senior Liens Agents following the date hereof,
shall be deemed to be reasonably acceptable) and (ii) each of such agreements,
documents and instruments contains an express acknowledgment that it constitutes
a Third Lien Debt Document for all purposes of this Agreement.

 

4. Waiver of Certain Rights by Third Lien Lenders.

 

4.1 Marshaling. Each Third Lien Lender hereby waives any rights it may have
under applicable law to assert the doctrine of marshaling or otherwise to
require any Senior Liens Agent or the Senior Liens Lender Parties to marshal any
Property of any Loan Party for the benefit of the Third Lien Lenders.

 

4.2 Rights Relating to the Senior Liens Agents’ Actions with respect to the
Collateral. Each Third Lien Lender hereby waives, to the extent permitted by
applicable law, any rights which it may have to enjoin or otherwise obtain a
judicial or administrative order preventing any Senior Liens Agent or the Senior
Liens Lender Parties from taking, or refraining from taking, any action with
respect to all or any part of the Collateral, except for any such action that is
subject to the consent of the Third Lien Lenders pursuant to this Agreement or
would otherwise constitute a breach of this Agreement. Without limiting the
foregoing, each Third Lien Lender Party hereby agrees (a) that it has no right
to direct or object to the manner in which the Senior Liens Lender Parties apply
the proceeds of the Collateral resulting from the exercise by the Senior Liens
Lender Parties of rights and remedies under the Senior Liens Debt Documents with
respect to the Senior Liens Debt, provided, that such application is consistent
with the Senior Liens Debt Documents and Section 2.5 and such proceeds are in
fact applied in accordance therewith, and (b) that other than as set forth in
Section 2.10 and any other written agreements pursuant to which the Senior Liens
Agents have an obligation to so act, the Senior Liens Agents have not assumed
any obligation to act as the agent for the Third Lien Lenders with respect to
the Collateral. Notwithstanding the foregoing, nothing in this Agreement is
intended or shall be deemed (i) to prohibit the Third Lien Lender Parties from
seeking contractual remedies against any Senior Liens Lender Party if such
Senior Liens Lender Party breaches its obligations under this Agreement or any
other written agreement between such parties or (ii) to restrict the rights of
the Third Lien Lender Parties to seek judicial relief if a foreclosure of the
Collateral by a Senior Liens Agent does not comply with the requirements of
Section 9-610 of the UCC regarding commercial reasonableness.

 

5. Representations and Warranties.

 

5.1 Representations and Warranties of Each Senior Liens Lender Party. Each
Senior Liens Lender Party hereby represents and warrants to each Third Lien
Lender Party that as of the date hereof: (a) such Senior Liens Lender Party is a
Person duly formed and validly existing under the laws of the jurisdiction of
its organization; (b) such Senior Liens Lender Party has the power and authority
to enter into, execute, deliver and carry out the terms of this

 

-18-



--------------------------------------------------------------------------------

Agreement, all of which have been duly authorized by all proper and necessary
action by or on behalf of such Senior Liens Lender Party; (c) the execution of
this Agreement by such Senior Liens Lender Party will not violate or conflict
with the organizational documents of such Senior Liens Lender Party, any
material agreement binding upon such Senior Liens Lender Party or any law,
regulation or order, or require any consent or approval which has not been
obtained; (d) this Agreement is the legal, valid and binding obligation of such
Senior Liens Lender Party, enforceable against such Senior Liens Lender Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles; and (e) such Senior Liens Lender Party is the sole owner,
beneficially and of record, of the principal amount of the Senior Liens Debt
that is equal to the commitments of such Senior Liens Lender Party set out in
the applicable Senior Liens Loan Agreement) of such Senior Liens Lender Party.

 

5.2 Representations and Warranties of Each Third Lien Lender Party. Each Third
Lien Lender Party hereby represents and warrants to each Senior Liens Lender
Party that as of the date hereof: (a) such Third Lien Lender Party is a Person
duly formed and validly existing under the laws of the jurisdiction of its
organization; (b) such Third Lien Lender Party has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action by or on
behalf of such Third Lien Lender Party; (c) the execution of this Agreement by
such Third Lien Lender Party will not violate or conflict with the
organizational documents of such Third Lien Lender Party, any material agreement
binding upon such Third Lien Lender Party or any law, regulation or order, or
require any consent or approval which has not been obtained; (d) this Agreement
is the legal, valid and binding obligation of such Third Lien Lender Party,
enforceable against such Third Lien Lender Party in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles; and (e) such Third
Lien Lender Party is the sole owner, beneficially and of record, of the
principal amount of the Third Lien Debt that is equal to the Commitment (as such
term is defined in the Third Lien Loan Agreement) of such Third Lien Lender
Party.

 

6. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by the Required
Lenders under the First Lien Loan Agreement (as defined therein), the Required
Lenders under the Second Lien Loan Agreement (as defined therein), and the
Required Lenders under the Third Lien Loan Agreement (as defined therein), and
then such modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
any party hereto in any event not specifically required hereunder shall not
entitle the party receiving such notice or demand to any other or further notice
or demand in the same, similar or other circumstances unless specifically
required hereunder.

 

7. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in

 

-19-



--------------------------------------------------------------------------------

order to effect fully the purposes of this Agreement. The Senior Liens Agents
and the Third Lien Agent each agree to use reasonable efforts to give the other
notice of any additional UCC filing, mortgage, deed of trust, security
agreement, intellectual property security agreement, or any similar document or
instrument executed and/or delivered by a Loan Party to it, to give the other
reasonable opportunity to take a similar action.

 

8. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or certified or registered United States mail and shall be
effective upon actual delivery, as follows: (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. (New York time) or, if not, on
the next succeeding Business Day; (c) if delivered by overnight courier, when
delivered; or (d) if by certified or registered United States mail, upon
delivery as evidenced by a receipt indicating the same. Notices shall be
addressed as follows (if to the Senior Liens Agents or any Senior Liens Lender,
then to both the First Lien Agent and the Second Lien Agent):

 

If to any First Lien Lender Party  

WELLS FARGO BANK, N.A.

Corporate Trust Services

N9303-120

Sixth Street & Marquette Avenue

Minneapolis, MN 55479

    Attn:    Jeffery T. Rose     Fax:    (612) 667-9825 With copies (which shall
         not constitute notice) to:  

GOODWIN PROCTER LLP

599 Lexington Ave

New York, New York 10022

    Attn:    Emanuel C. Grillo, Esq.     Fax:    212-813-8880 If to any         
Second Lien Lender Party  

c/o GE CORPORATE FINANCIAL SERVICES

207 Merritt 7

Norwalk, Connecticut 06851-5201

Attention: Christian G. Donohue, Account Manager

    Fax:    (203) 956-4559 With copies (which shall          not constitute
notice) to:  

WEIL, GOTSHAL & MANGES, LLP

757 Fifth Avenue

New York, NY 10153

    Attn:    Gary Holtzer, Esq.     Fax:    (212) 310-8007

 

-20-



--------------------------------------------------------------------------------

If to any          Third Lien Lender Party  

c/o WELSH, CARSON, ANDERSON & STOWE

320 Park Avenue

Suite 2500

New York, NY 10022

Attention: John Almeida

    Fax:    (212) 893-9582 With copies (which shall          not constitute
notice) to:  

DAVIS POLK & WARDWELL

450 Lexington Avenue

New York, NY 10017

    Attn:    Carole Shiffman, Esq.     Fax:    (212) 450-3800 If to any Loan
Party  

ITC^DELTACOM, INC.

1791 OG Skinner Drive

West Point, Georgia 81833

    Attn:    Richard E. Fish,          Chief Administrative Officer     Fax:   
(706) 385-8801 With copies (which shall          not constitute notice) to:  

HOGAN & HARTSON L.L.P.

8300 Greensboro Drive

McLean, Virginia 22102

    Attn:    Richard J. Parrino, Esq.     Fax:    703-610-6200    

-and-

 

SKADDEN, ARPS, SLATE

MEAGHER & FLOM LLP

Four Times Square

New York, New York 10036

    Attn:    J. Gregory Milmoe, Esq.     Fax:    212-777-3770    

-and-

 

SKADDEN, ARPS, SLATE

MEAGHER & FLOM LLP

333 West Wacker Drive

Chicago, Illinois 60606

    Attn:    Timothy R. Pohl, Esq.     Fax:    312-407-8589

 

-21-



--------------------------------------------------------------------------------

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 8.

 

9. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective permitted successors and assigns of the
Senior Liens Lender Parties, the Third Lien Lender Parties and the Loan Parties.
To the extent permitted under the Senior Liens Debt Documents, the Senior Liens
Lender Parties may, from time to time, without notice to the Third Lien Lender
Parties, assign or transfer any or all of the Senior Liens Debt or any interest
therein to any Person (provided that, any such assignment or transfer is
conditioned upon receipt by the applicable Senior Liens Agent of the prior
written acknowledgment of such Person agreeing to be bound by the terms and
provisions of this Agreement to the same extent as if a signatory hereto) and,
notwithstanding any such assignment or transfer, or any subsequent assignment or
transfer, the Senior Liens Debt shall, subject to the terms hereof, be and
remain Senior Liens Debt for purposes of this Agreement, and every assignee or
transferee of any of the Senior Liens Debt or of any interest therein shall, to
the extent of the interest of such assignee or transferee in the Senior Liens
Debt, be entitled to rely upon the lien subordination provided under this
Agreement and shall be entitled to enforce all of the terms and provisions
hereof to the same extent as if such assignee or transferee were initially a
party hereto.

 

10. Relative Rights. This Agreement shall define the relative rights to the
Collateral and to receive any payment by any Loan Party of the Senior Liens
Lender Parties and the Third Lien Lender Parties. Nothing in this Agreement
shall (a) impair, as among the Loan Parties and the Senior Liens Lender Parties
and as among the Loan Parties and the Third Lien Lender Parties, the obligations
of the respective Loan Parties with respect to the payment of the Senior Liens
Debt and the Third Lien Debt in accordance with their respective terms or (b)
affect the relative rights of the Senior Liens Lender Parties or the Third Lien
Lender Parties with respect to any other creditors of the Loan Parties.

 

11. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Senior Liens Debt Documents or the Third Lien Debt Documents, the provisions of
this Agreement shall control and govern.

 

12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

14. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and

 

-22-



--------------------------------------------------------------------------------

enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby, and the affected provision shall be
modified to the minimum extent permitted by law so as most fully to achieve the
intention of this Agreement.

 

15. Continuation of Lien Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Senior Liens Debt and the termination of all lending commitments
under the Senior Liens Debt Documents, after which this Agreement shall
terminate without further action on the part of the parties hereto.

 

16. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).

 

17. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE LITIGATED IN SUCH COURTS.
EACH PARTY TO THIS AGREEMENT EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT IN THE MANNER
PROVIDED IN SECTION 8.

 

18. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE SENIOR LIENS DEBT DOCUMENTS OR ANY OF THE THIRD LIEN DEBT
DOCUMENTS. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT IT HAS RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT, THE SENIOR LIENS DEBT DOCUMENTS AND
THE THIRD LIEN DEBT DOCUMENTS, AND THAT IT WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS. EACH PARTY TO THIS AGREEMENT WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO REVIEW THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AS
PROVIDED HEREIN.

 

19. Obligations Unconditional.

 

(a) All rights, interests, agreements and obligations of each party hereunder
shall remain in full force and effect irrespective of: (i) any lack of validity
or enforceability of any Senior Liens Debt Document or any Third Lien Debt
Document; (ii) any change in the time,

 

-23-



--------------------------------------------------------------------------------

manner, order or place of payment of, or in any other term in respect of, all or
any of the Senior Liens Debt or the Third Lien Debt, or any other amendment or
waiver of or any consent to departure from any Senior Liens Debt Document or any
Third Lien Debt Document in accordance with the terms hereof; or (iii) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any party to this Agreement, any Senior Liens Debt Document or any
Third Lien Debt Document other than the payment in full of the Senior Liens
Debt.

 

(b) This Agreement shall continue to be effective or shall be reinstated, as the
case may be, if at any time any payment of any of the Senior Liens Debt is
rescinded or must otherwise be returned by the First Lien Agent upon any
Proceeding in respect of a Loan Party or otherwise, all as though such payment
had not been made.

 

20. Waiver. Except to the extent expressly provided herein, each of the Third
Lien Lender Parties and each of the Loan Parties hereby waives (a) promptness
and diligence, (b) notice of any actions taken by the Senior Liens Agents, a
Senior Liens Lender Party or any other Person under any Senior Liens Debt
Document or any other agreement, document or instrument relating thereto, (c)
all other notices, demands and protests, and all other formalities of every kind
in connection with the enforcement of all or any part of the Senior Liens Debt
or of the obligations of the Third Lien Lender Parties hereunder and (d) any
requirement that the Senior Liens Agents protect, secure, perfect or insure any
Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party or any other Person or any Collateral.

 

21. Specific Performance. Each of the Senior Liens Lender Parties and the Third
Lien Lender Parties is hereby authorized to demand specific performance of this
Agreement at any time when any Third Lien Lender Party or any Senior Liens
Lender Party, respectively, shall have failed to comply with any of the
provisions of this Agreement, and each Lender hereby irrevocably waives any
defense based on the adequacy of a remedy at law which might be asserted as a
bar to such remedy of specific performance.

 

22. Intended Scope of Agreement. (a) Notwithstanding anything to the contrary
set forth herein, the provisions of this Agreement applicable to the Third Lien
Agent or any Third Lien Lender are intended to, and shall be applicable by or
against, such Person solely in their respective capacities as a Third Lien Agent
or Third Lien Lender, as the case may be, and only with respect to the Third
Lien Debt held by such Person and the rights and obligations of such Person
under the Third Lien Debt Documents. (b) Notwithstanding anything to the
contrary set forth herein, the provisions of this Agreement shall not have any
effect on the rights and obligations of the First Lien Lender Parties, the
Second Lien Lender Parties and the Loan Parties pursuant to the Second Lien
Intercreditor Agreement.

 

23. Release of the Agent and the Lenders. Effective as of the date hereof, the
Third Lien Lenders, on behalf of themselves and their respective officers,
directors and employees in their capacity as a stockholder of the Parent (the
“Releasors”) hereby release each First Lien Lender Party, each Second Lien
Lender Party and their respective direct and indirect stockholders and other
affiliates, officers, employees, directors and agents (collectively the
“Releasees”) from any and all claims, demands, liabilities, responsibilities,
disputes, causes of

 

-24-



--------------------------------------------------------------------------------

action (whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent that any of the Releasors may have against the Releasees,
arising from or relating to any action or inactions of any Releasee on or prior
to the date hereof with respect to this Agreement, any other First Lien Loan
Documents or Second Lien Loan Documents, the Obligations under and as defined in
the First Lien Loan Agreement and the Second Lien Loan Agreement, the Collateral
or any other property securing such Obligations, except to the extent arising
from the gross negligence or willful misconduct of the Releasees. For purposes
of the release contained in this paragraph, the term “Third Lien Lenders” shall
also include the Third Lien Lenders’ successors and assigns, including, without
limitation, any trustee, receiver or other representative acting on behalf of
the Third Lien Lenders.

 

[remainder of page intentionally left blank; signature pages follow]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the First Lien Agent (on behalf of the First Lien
Lenders), the Second Lien Lender Parties, the Loan Parties and the Third Lien
Lender Parties have caused this Agreement to be executed as of the date first
above written.

 

WELLS FARGO BANK, N.A.,

as First Lien Agent

By:       /S/    JEFFERY ROSE            

Name:

  Jeffery Rose    

Title:

  Corporate Trust Officer

GENERAL ELECTRIC CAPITAL CORPORATION,

as Second Lien Agent

By:       /S/    KARL KIEFFER            

Name:

  Karl Kieffer    

Title:

  Duly Authorized Signatory

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.,

as Third Lien Agent and Third Lien Lender

By:       /S/    JONATHAN RATHER            

Name:

  Jonathan Rather    

Title:

  Managing Member

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Second Lien Agent and Second Lien Lender

By:

      /S/    KARL KIEFFER            

Name:

  Karl Kieffer    

Title:

  Duly Authorized Signatory

 



--------------------------------------------------------------------------------

BANC OF AMERICA STRATEGIC SOLUTIONS INC., as Second Lien Lender

By:

      /s/    JOHN W. WOODIEL III            

Name:

  John W. Woodiel III    

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA (f/k/a Export Development Corporation), as Second Lien
Lender By:       /S/    R. HODGES           /S/    KEVIN SKILLITER            

Name:

  R. Hodges   /Kevin Skilliter    

Title:

  Manager, Special Risks   /Loan Asset Manager

 